Citation Nr: 1633371	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

This matter was originally before the Board on appeal from a January 2012 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, another Veterans Law Judge (VLJ) denied the Veteran's claim.  The Veteran appealed that decision to the Court (where he was represented by an attorney), resulting in an April 2016 Joint Motion for Remand (JMR) by the parties.  An April 2016 Court Order remanded the matter for compliance with the instructions in the JMR.  The matter has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for coronary artery disease (CAD) (60 percent), prostate cancer (20 percent), erectile dysfunction (0 percent); his cumulative rating is 70 percent and he receives special monthly compensation for loss of use of a creative organ.  He contends that he is unemployable as a result of these service-connected disabilities.

In the April 2016 JMR, the parties agreed that the Board did not adequately address evidence that the Veteran's CAD had worsened since the last prior VA examination, to include fatigue requiring multiple rest periods daily and the start of home oxygen therapy.  After review of the record, the Board finds that remand is required for a new VA examination to evaluate the severity of the Veteran's CAD.

Additionally, the Board notes that on his March 2011 TDIU application the Veteran indicated that he has one year of college education and work experience that includes office work and income tax preparation.  The Veteran asserted that his chronic shortness of breath and need for frequent rest would make fulltime employment difficult (i.e., that his service-connected disabilities render him unable to engage in sedentary employment consistent with his education and experience.  Consequently, if the ordered VA examination does not, by itself, establish unemployability, the Board finds that a vocational assessment to determine whether training for employment within the Veteran's physical capability (due to service-connected disability) is feasible in light of his education/experience is necessary.

Finally, as the Veteran appears to receiving ongoing treatment for his service-connected disabilities, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for TDIU (and VA records are constructively of record), updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his service-connected disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination by a cardiologist or other appropriate specialist to determine the severity of his CAD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The claims file must be made available to and reviewed by the examiner.

In particular, the examiner is requested to consider and address as necessary in a medical opinion the functional limitations caused by his service-connected CAD that could impact either daily living or industrial capacity.

Any indicated studies must be completed, to include exertional / workload capacity testing.

3.  If and only if the VA examination does not, by itself, support a finding of unemployability, the AOJ should then arrange for an assessment of the Veteran's employability by a VA vocational specialist.  Based on review of the entire record and interview of the Veteran, the specialist should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education (some college) and occupational experience (construction, concrete work, landscaping, office work, income tax preparation, food service), but not the effects of age and any non-service-connected disabilities.  The specialist should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

The VA vocational specialist should provide rationale for the opinion offered.
 
4.  Then, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




